                                                                      Case 2:15-ap-01679-RK              Doc 517 Filed 02/26/19 Entered 02/26/19 08:58:04      Desc
                                                                                                           Main Document    Page 1 of 5


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                  UNITED STATES BANKRUPTCY COURT

                                                                       13                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                 Case No. 2:13-bk-14135-RK
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE                       Chapter 11
                                                                          21st CENTURY,
                                                                       16                                                       Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       17                                                       Consolidated with Adv. No. 2:14-ap-01771-
                                                                                                                                RK
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &
                                                                          ARCHITECTURE BOOKS OF THE 21st                        INITIAL DISCLOSURES STATUS
                                                                       19 CENTURY,                                              REPORT OF PLAINTIFF SAM LESLIE,
                                                                                                                                PLAN AGENT, AND DEFENDANTS 400
                                                                       20                     Plaintiff,                        S. LA BREA, LLC, DARYOUSH DAYAN,
                                                                                                                                KAMRAN GHARIBIAN, AND MICHAEL
                                                                       21            vs.                                        D. SMITH, RE: EARLY DISCLOSURE
                                                                                                                                AND DISCOVERY PLAN
                                                                       22 ACE GALLERY NEW YORK CORPORATION,
                                                                          a California corporation; et al.                      [Local Bankr. Rule 7026-1(b)(2)]
                                                                       23
                                                                                         Defendants.
                                                                       24

                                                                       25

                                                                       26 And Related Counterclaims and Crossclaims

                                                                       27

                                                                       28


                                                                            DJR\ 2659555v1
                                                                      Case 2:15-ap-01679-RK         Doc 517 Filed 02/26/19 Entered 02/26/19 08:58:04                  Desc
                                                                                                      Main Document    Page 2 of 5


                                                                        1          Plaintiff Sam Leslie, Plan Agent (the "Plan Agent"), and Defendants 400 S. La Brea, LLC

                                                                        2 ("400 SLB"), Daryoush Dayan ("Dayan"), Kamran Gharibian ("Gharibian"), and Michael D.

                                                                        3 Smith ("Smith") (Dayan, Gharibian and Smith, collectively, the "Individual Defendants"), by and

                                                                        4 through their counsel (collectively, the "Parties"), hereby submit the following Joint Status Report

                                                                        5 pursuant to Local Bankruptcy Rule 7026-1(b)(2).

                                                                        6          The Individual Defendants were joined as defendants to the above-captioned adversary

                                                                        7 proceeding ("Action") by the filing of the Fifth Amended Consolidated Complaint on November

                                                                        8 16, 2018, while 400 SLB has been a defendant in the Action since January 23, 2017. During the

                                                                        9 twenty-one months when 400 SLB was the initial defendant, the Plan Agent and 400 SLB engaged

                                                                       10 in numerous conferences pertaining to discovery matters, including several meet-and-confer
  A Professional Corporation




                                                                       11 conferences pertaining to pending discovery, and obtaining protective orders. Prior to being
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 joined as defendants, each of the Individual Defendants received and responded to a subpoena for

                                                                       13 production of documents served by the Plan Agent.

                                                                       14          The joinder of the Individual Defendants does not significantly affect the original
SulmeyerKupetz,




                                                                       15 disclosure and discovery discussions between the Plan Agent and 400 SLB. The Individual

                                                                       16 Defendants were always anticipated by the Plan Agent as likely witnesses, and likely recipients of

                                                                       17 discovery. As they are represented by the same counsel as 400 SLB, as they are the owners of 400

                                                                       18 SLB, and as their interests are aligned with those of 400 SLB, the parties anticipate that their

                                                                       19 respective positions on discovery matters will generally remain as previously disclosed in prior

                                                                       20 status reports, or as updated in the Joint Status Report that the parties will file with this Court for

                                                                       21 the status conference scheduled for March 13, 2019.

                                                                       22          The Parties have already addressed before this Court issues pertaining to disclosure

                                                                       23 privileged financial information, protection of confidential employee information, and other

                                                                       24 matters addressed in protective orders. Therefore, the Parties believe that any initial disclosure

                                                                       25 obligations that arise with respect to the joinder of the Individual Defendants have been addressed

                                                                       26 within the discovery proceedings that have already occurred, and remain ongoing, involving the

                                                                       27 Plan Agent and 400 SLB. The Parties reserve their rights and arguments to the extent they have

                                                                       28 not already been addressed in this Action.


                                                                                                                               1
                                                                      Case 2:15-ap-01679-RK   Doc 517 Filed 02/26/19 Entered 02/26/19 08:58:04          Desc
                                                                                                Main Document    Page 3 of 5


                                                                        1 DATED: February 26, 2019           SulmeyerKupetz, a Professional Corporation

                                                                        2
                                                                                                             By:    /s/ David J. Richardson
                                                                        3
                                                                                                                   Victor A. Sahn
                                                                        4                                          David J. Richardson
                                                                                                                   Attorneys for Sam S. Leslie, Plan Agent
                                                                        5

                                                                        6

                                                                        7 DATED: February 25, 2019           Greenberg Glusker Fields Claman & Machtinger
                                                                                                             LLP
                                                                        8

                                                                        9                                    By:
                                                                                                                   Brian Davidoff
                                                                       10                                          Keith P. Banner
  A Professional Corporation




                                                                       11                                          Attorneys for 400 S. La Brea, LLC, Daryoush
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                                                                   Dayan, Kamran Gharibian, Michael D. Smith
                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                                                                    2
         Case 2:15-ap-01679-RK                    Doc 517 Filed 02/26/19 Entered 02/26/19 08:58:04                                       Desc
                                                    Main Document    Page 4 of 5
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): INITIAL DISCLOSURES STATUS REPORT OF
PLAINTIFF SAM LESLIE, PLAN AGENT, AND DEFENDANTS 400 S. LA BREA, LLC, DARYOUSH DAYAN, KAMRAN
GHARIBIAN, AND MICHAEL D. SMITH, RE: EARLY DISCLOSURE AND DISCOVERY PLAN will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) February 26, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company -ffarivar@foley.com,
  amcdow@foley.com;scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.


2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 517 Filed 02/26/19 Entered 02/26/19 08:58:04                                       Desc
                                                    Main Document    Page 5 of 5

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 26, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

Attorneys for Cathay Bank
Reed S. Waddell, Esq.
Frandzel Robins Bloom & Csato, L.C.
E-mail: rwaddell@frandzel.com
                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  February 26, 2019                         Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
